Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Camp (U.S. Patent Application Publication No. 2006/0163420).
With respect to Claim 1, Camp, Figures 1-3, teaches an improved core 10 for mounting on one or more core engaging elements 20, the core 10 adapted for winding and unwinding material thereon, the core being hollow and cylindrical and having an inner surface and an outer surface adapted to accommodate the 5material, the core 10 having two axially opposed ends, wherein the improvement comprises: 
a high coefficient of friction (COF) coating disposed on all or a portion of the inner surface (see Paragraph [0006], lines 5-10), the high COF coating adapted to increase the coefficient of friction (COF) between the inner surface of the core and the core engaging elements (see Paragraph [0015], lines 1-14 and Paragraph [0016], lines 1-14).  Note that the fittings have a durometer hardness substantially lower than that of the FRP shell 12.  The shell has a hardness too great to enable the chucks to grip the shell 12. 
Claim 102, Camp further teaches wherein: the high COF coating is selected from the group consisting of aqueous dispersions of anti-skid agents and silicates, latex coatings and adhesives.  See Paragraph [0016], lines 9-12. 
With respect to Claim 5105, Camp further teaches wherein:  28the high COF coating is applied to the inner surface in a pattern to achieve a predetermined level of surface area coverage.  See Paragraph [0016], lines 5-9 which states that centrifugal force slings the material outward.
With respect to Claim 7105, Camp further teaches wherein: the one or more core engaging elements comprise a pair of chucks 14.
With respect to Claim 9, Camp, Figures 1-3, teaches an improved fiber based core 10 for mounting on one or more core engaging 15elements 14, the core adapted for winding and unwinding material thereon, the core having an inner surface and an outer surface 12 adapted to accommodate the material, the core having two axially opposed ends, the core comprising one or more inner plies that form the inner surface, the inner surface comprising engaging surfaces that contact the one or more engaging elements 14, wherein:  
20the one or more inner plies are made of a high COF material (see Paragraph [0016], lines 5-8; the final product would essentially be made of a high COF material).  
With respect to Claim 10, Camp, Figures 1-3, teaches an improved core 10 for mounting on one or more core engaging elements, the core29 10 having an inner surface and an outer surface adapted to accommodate sheet material wound thereon, the core having two axially opposed ends, the core 10 comprising one or more inner plies that form engaging surfaces, wherein the improvement comprises:
 the engaging surfaces are mechanically or chemically treated to alter the 5coefficient of friction (COF) of the engaging surfaces (see Paragraph [0016], lines 5-8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camp as applied to Claims 1-2, 5, and 7 above.
Camp teaches all the elements of the core except for the weight percent of high COF material in the high COF coating being between 10% and 80%; or wherein the high COF coating covers at least 22% of the inner surface.
Camp is concerned with adding a coating to grip the fiber-reinforced plastic core with the end fittings.  The addition of high coefficient of friction material (see Paragraph [0016], lines 5-8) to the core increases the grip between the core and the end fittings.  Therefore, a weight % of high COF material in the coating is a result-effective variable; the higher the weight of high COF material would increase the coefficient of friction of the coating.
As such, it would have been an obvious matter of design choice at the time of the effective filing date of the claimed invention, as determined through routine experimentation and optimization, to dimension the % of coating of Camp to be between 10% and 80% as specified in Claim 3, lines 1-4 or covering 22% of the inner surface as specified in Claim 4, lines 1-2 because one of ordinary skill would have been expected to have routinely experimented to determine the optimum dimensions in order create a tighter grip between the core and the end fittings.
Claims 11-13, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basse et al (U.S. Patent Application Publication No. 2002/0092284), hereinafter “Basse”, in view of Camp (U.S. Patent Application Publication No. 2006/0163420).
With respect to Claim 11, Basse, Figures 1-3, teaches a method of making a hollow cylindrical core 10 comprising the steps of: 
spirally winding one or more inner plies around a forming mandrel (see Figure 3); 
spirally winding one or more additional plies around the forming mandrel to form 10a continuous core that moves axially along the mandrel before coming off the mandrel (see Figure 3); 
cutting the continuous core into individual cores (see Paragraphs [0031]-[0035]), each core having two axially opposed ends, an inner surface formed by the one or more inner plies and comprising one or more engaging surfaces near each end, and an outer surface adapted to accommodate a material wound therein.
Basse teaches all the elements of the method steps of making a hollow cylindrical core except for the step of 15applying a high COF coating onto the one or more inner plies.
Camp teaches the step of 15applying a high COF coating onto the one or more inner plies (see Paragraph [0006], lines 5-10).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide Basse with a high COF coating, as taught by Camp, because such would allow an end fittings to provide a surface that chucks can more readily “dig into” and frictionally grip the core so that slippage is prevented.  See Paragraph [0015], lines 7-9.
Claim 12, Camp further teaches wherein: the high COF coating is applied to each of the one or more engaging surfaces.  
2 	With respect to Claim 13, Camp further teaches wherein: the high COF coating is applied to the one or more inner plies in the form of a pattern.  
With respect to Claim 15, Camp further teaches wherein: the high COF coating is applied to the one or more inner plies by spraying.  See Paragraph [0016], line 5-8, where centrifugal force slings the material outwardly.   
With respect to Claim 18, Camp further teaches wherein: the high COF coating is applied only to all or part of the engaging surfaces.  
Allowable Subject Matter
Claims 6, 8, 14, 16-17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
	Claims 6 and 14 are is allowable over the prior art of record because the prior art of record does not teach or suggest the entire combination of elements of the core set forth including the high COF coating being applied to the inner surface in one or more spiral patterns.
	None of the references of the prior art teach or suggest coating being applied in one or more spiral patterns as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the core in the manner required by the claims.
Claim 8 is allowable over the prior art of record because the prior art of record does not teach or suggest the entire combination of elements of the core set forth including the one or more engaging elements comprising a shaft extending axially through the entire core.

	Claim 16 is allowable over the prior art of record because the prior art of record does not teach or suggest the entire combination of elements of the methods of making a hollow cylindrical core set forth including the step of the high COF coating being applied to the inner plies before they are spirally wound around the forming mandrel.
	None of the references of the prior art teach or suggest a coating being applied to the inner plies before they are spirally wound around the forming mandrel as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the methods of making a hollow cylindrical core in the manner required by the claims.
	Claim 17 is allowable over the prior art of record because the prior art of record does not teach or suggest the entire combination of elements of the methods of making a hollow cylindrical core set forth including the high COF coating is applied to the inner surface after spirally winding the 15inner plies around the mandrel and as the continuous core moves along the mandrel.
	None of the references of the prior art teach or suggest the high COF coating is applied to the inner surface after spirally winding the 15inner plies around the mandrel and as the continuous core moves along the mandrel as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the methods of making a hollow cylindrical core in the manner required by the claims.
	Claim 19 is allowable over the prior art of record because the prior art of record does not teach or suggest the entire combination of elements of the methods of making a hollow 
	None of the references of the prior art teach or suggest coating being applied only to a middle portion of the inner surface as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the methods of making a hollow cylindrical core in the manner required by the claims.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953. The examiner can normally be reached Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654